Case 2:15-bk-28443-NB Doc 414-2 Filed 01/09/19 Entered 01/09/19 15:36:34   Desc
                  Exhibit 2 - Schedule of Plan Reserves Page 1 of 2




                         EXHIBIT 2
Case 2:15-bk-28443-NB Doc 414-2 Filed 01/09/19 Entered 01/09/19 15:36:34                        Desc
                  Exhibit 2 - Schedule of Plan Reserves Page 2 of 2


                                              Exhibit 2

                                    Schedule of Plan Reserves

 The following reserve accounts shall be established by the Effective Date of the Plan and funded
 as follows:

 1.     Disputed Claims Reserve: NONE 1

 2.     Professional Fee Reserve: $550,000 2

 3.     Britton Initial Reserve: $2,500,000

 Additional reserves may be established by the Plan Trustee in his sole discretion.




        1
           In connection with the Stipulated Order: (1) Granting in Part and Denying in Part
 Motion for Order Pursuant to Bankruptcy Rule 3006 Conditioning Withdrawal of Debra West
 Proof of Claim; and (2) Granting Motion of Debra West for Leave to Withdraw Proof of Claim
 No. 5-1, with Ms. West’s claim withdrawn, Britton believes there are no disputed claims, other
 than the Britton Claim. For avoidance of doubt, any person who did not timely file a proof of
 claim and was not scheduled as holding a liquidated, non-contingent and undisputed claim is
 barred from holding an allowed claim under the Plan.
        2
           Pursuant to the Debtor’s status report filed on January 8, 2019 [ECF No. 409], the
 accrued and unpaid professional fees in the case are $531,000.
